Title: John Barnes to Thomas Jefferson, 25 April 1815
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir—  George Town 25th April. 1815.
          I had closed my letter of the 22d Saturdy (but not sealed it) when I was favrd with yours of the 18th Covering—Order on the Treasury of the U States, for, $4870. which I presented to Mr Shelden Yesterdy who asked of me—in what sums, I wished the Treasury Notes to be of, in Order, that he might prepare the Warrant—to be drawn for them—they being of viz. 1000—100—and of $20—each. I prefer’d—viz.
          
            
              
              4—of 1000 each is
              $4000.
              
            
            
              
              8—of  100—do
              800.
              
            
            
              
              3—of   20—do
              60 
              
            
            
              
              Bank Note for Residue
              10 
              $4,870.
            
          
          which in course of a day or two—when passed thro the several official forms, will be ready for Receipting and delivery—in part of your $29,950.—
          The next question is, how to dispose of them the $4,500. and $360—is $4,860. on a/c of the good Genl I purpose, to make, the Needfull inquiries—for the most eligable and Convenient Stock—for your Goverment, mean while—I am Anxious to secure a sett of exchange on London for £400 Sterg as I find to day, the Drawers are Unwilling to draw—at present, expecting a Rising market to the Eastward—at 2½ ⅌Ct above par, and Bills on Paris—at 3 and 3½—you were perfectly Justified in disengaging your self from paying 8 ⅌Ct on so considerable a sum—which for these 6 Yrs passed Amot to $2160—almost equal to a Moiety of the Principal:—for the Fractional part of the Int—being paid—Principal and Int. in the same Mo (in conformity to Bank Usage—) is not demandable,—
          with great Esteem & Respect, Dear Sir—your most obedtJohn Barnes.
        